 


114 HRES 343 EH: Expressing concern regarding persistent and credible reports of systematic, state-sanctioned organ harvesting from non-consenting prisoners of conscience in the People’s Republic of China, including from large numbers of Falun Gong practitioners and members of other religious and ethnic minority groups.
U.S. House of Representatives
2016-06-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
114th CONGRESS 
2d Session 
H. RES. 343 
In the House of Representatives, U. S.,

June 13, 2016
 
RESOLUTION 
Expressing concern regarding persistent and credible reports of systematic, state-sanctioned organ harvesting from non-consenting prisoners of conscience in the People’s Republic of China, including from large numbers of Falun Gong practitioners and members of other religious and ethnic minority groups. 
 
 
Whereas when performed in accordance with ethical standards, the medical discipline of organ transplantation is one of the great achievements of modern medicine; Whereas voluntary and informed consent is the precondition for ethical organ donation and international medical organizations state that prisoners, deprived of their freedom, are not in the position to give free consent and that the practice of sourcing organs from prisoners is a violation of ethical guidelines in medicine; 
Whereas the Government of the People’s Republic of China and Communist Party of China continue to deny reports that many organs are taken without the consent of prisoners yet at the same time prevents independent verification of its transplant system; Whereas the organ transplantation system in China does not comply with the World Health Organization’s requirement of transparency and traceability in organ procurement pathways; 
Whereas the United States Department of State Country Report on Human Rights for China for 2014 stated, Advocacy groups continued to report instances of organ harvesting from prisoners; Whereas Huang Jiefu, director of the China Organ Donation Committee, announced in December 2014 that China would end the practice of organ harvesting from executed prisoners by January 1, 2015, did not directly address organ harvesting from prisoners of conscience; 
Whereas Falun Gong, a spiritual practice involving meditative qigong exercises and centered on the values of truthfulness, compassion, and tolerance, became immensely popular in the 1990s; Whereas in July 1999, the Chinese Communist Party launched an intensive, nationwide persecution designed to eradicate the spiritual practice of Falun Gong, reflecting the party’s long-standing intolerance of large independent civil society groups; 
Whereas since 1999, hundreds of thousands of Falun Gong practitioners have been detained extra-legally in reeducation-through-labor camps, detention centers, and prisons, where torture and abuse are routine; Whereas in many detention facilities and labor camps, Falun Gong prisoners of conscience comprise the majority of the population, and have been said to receive the longest sentences and the worst treatment; 
Whereas Freedom House reported in 2015 that Falun Gong practitioners comprise the largest portion of prisoners of conscience in China, and face an elevated risk of dying or being killed in custody; Whereas in 2006, Canadian researchers David Matas, human rights attorney, and David Kilgour, former Canadian Secretary of State for Asia-Pacific, conducted an independent investigation into allegations of organ harvesting from Falun Gong prisoners in China, and concluded that Falun Gong practitioners being killed for their organs was highly probable; 
Whereas Matas and Kilgour have implicated state and party entities in illicit organ harvesting, including domestic security services and military hospitals; Whereas researcher and journalist Ethan Gutmann published findings that Chinese security agencies began harvesting organs from members of the predominantly Muslim Uyghur ethnic minority group in the 1990s, including from Uyghur political prisoners; 
Whereas the United Nations Committee Against Torture and the Special Rapporteur on Torture have expressed concern over the allegations of organ harvesting from Falun Gong prisoners, and have called on the Government of the People’s Republic of China to increase accountability and transparency in the organ transplant system and punish those responsible for abuses; and Whereas the killing of religious or political prisoners for the purpose of selling their organs for transplant is an egregious and intolerable violation of the fundamental right to life: Now, therefore, be it 
 
That the House of Representatives— (1)condemns the practice of state-sanctioned forced organ harvesting in the People’s Republic of China;  
(2)calls on the Government of the People’s Republic of China and Communist Party of China to immediately end the practice of organ harvesting from all prisoners of conscience;  (3)demands an immediate end to the 17-year persecution of the Falun Gong spiritual practice by the Government of the People’s Republic of China and the Communist Party of China, and the immediate release of all Falun Gong practitioners and other prisoners of conscience;  
(4)encourages the United States medical community to help raise awareness of unethical organ transplant practices in China; (5)calls on the People’s Republic of China to allow a credible, transparent, and independent investigation into organ transplant abuses; and  
(6)calls on the United States Department of State to conduct a more detailed analysis on state-sanctioned organ harvesting from non-consenting prisoners of conscience in the annual Human Rights Report, and report annually to Congress on the implementation of section 232 of the Department of State Authorization Act, Fiscal Year 2003 (8 U.S.C. 1182f), barring provision of visas to Chinese and other nationals engaged in coerced organ or bodily tissue transplantation.  Karen L. Haas,Clerk. 